Hamilton App. Nos. C-990729, C-990814 and C-990815. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County. Upon consideration of the motion of appellant city of Cincinnati for leave to provide citation of additional authority,
IT IS ORDERED by the court that the motion for leave to provide citation of additional authority be, and hereby is, granted, and appellant may file the citation of the additional authority within seven days of the date of this entry.